DETAILED ACTION
This action is in response to the submission filed on 9/29/2020.  Claims 1-16 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an assistance module configured for receiving” in claim  12, “a design base module intended for receiving” in claim 13 and “a viewing module…intended for interacting”, in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, there is no corresponding structure for performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 appears to recite the same claim twice within the same body. It appears that in submitting an amendment, Applicant has neglected to delete the original version of the claim and has included it at the end of the amended version of the claim. Beginning at step g), the claim language begins again. It appears that Applicant had intended to merely delete the element numbers in parenthesis but maintained the original language within step g). For the purposes of examination, the claim will be examined from line 1, through step g), with step g) as originally filed. 
The claims are replete with terms which lack antecedent basis. The claims present terms at random without proper introduction, description or explanation. The following are meant to be exemplary of the issues at hand. Applicant is encouraged to thoroughly review the claim set, as issues may have been overlooked by the Examiner:
Claim 1, line 1, “the optimal”
Claim 1, line 2, “the corresponding architectural design”
Claim 1, line 3, “the different interior”
Claim 1, line 4, “the spatial units”
Claim 1, lines 4-5 “the different possibilities”
Claim 1, line 6, “the associations”
Claim 1, line 7, “the compatibility”
Claim 1, lines 9-10, “the needs program”
Claim 1, line 11, “the typology”
Claim 1, line 13, “the vertical compatibility table”
Claim 1, line 14, “the defined floor dimensions”
Claim 1, line 15, “the parameters introduced”
Claim 1, line 16, “the different relation possibilities”
Claim 1, line 19, “the design solutions”, “the design criteria introduced”
Claim 1, line 20, “the buildings with houses”
Claim 1, line 21, “the need program”, “the building set by the user”
Claim 1, line 22, “the different floors”
Claim 1, step g), second page, “the interior distribution”
Claim 1, step g) second page “the selected building database”
Claim 2, “the design solution obtained”
Claim 3, “the same original topology”, as well as numerous other examples.  
Claim 4, “the system variables”, “the initial topology”
Claim 5, “the automated design system”
Claim 6, “the design base module”, “the possible solution database”
Claim 7, “the estimate”, “the construction”, “the measurement”
Claim 8, “the resulting building”
Claim 10, “the administrator”, “the system”, “the energy consumption”, “the position and composition”, “the definition”
Claim 12, “the different vertical compatibility possibilities”, as well as numerous other examples
Claim 13, “the valid design solution”
The claims alternate between buildings and houses. It is unclear how the two terms are to be used. 
Claim 1, line 15 recites “searching for the floors…which are as close as possible to the defined floor dimensions in regard to areas and distances, that is, those which deviate the least from the parameters introduced”. It is unclear why the phrase “that is” is present. For the purposes of examination, this interpreted to mean that desired floor components are searched for. 
Claim 1, step d), recites “d) establishing the different relation possibilities between the selected floors of a building, obtaining vertical groups of floors of buildings each comprising a set of compatible houses”. This limitation is unclear. It is unknown how “vertical groups of floors” could possibly comprise a set of houses. Because there is no antecedent support for “the different relation possibilities” and there is no description in the specification, it is unknown what this phrase could mean.  The limitation appears to be two separate phrases because there is no connecting word connecting the two phrases. For the purposes of examination, it is assumed that buildings are made based on a compatible set of floors. 
Claim 1, step f) recites “selecting the buildings with houses that are as close as possible to the parameters and of the need program of the building set by the user”. It is unclear how one can select “buildings with houses”. It is unknown what the “need program of the building” could possibly be. For the purposes of examination, the limitation is interpreted to mean that buildings are selected according to the needs of the user. 
Claim 1, step g) recites “calculating the parameters which define the different floors of a building as well as the interior distribution of the houses and which best fist the parameters set by the user by means of regression algorithms, decision trees or neural networks applied to the selected building database”. First, it is unknown if this “a building” is different from the previous “the building” of step f) or the “buildings” of step d). Second, this phrase is a run on phrase. It is unclear what the an interior “distribution” would be and what is being distributed. It is unclear how applying a regression algorithm/tree/neural network to a building database could possibly calculate floor parameters set by a user. It is unclear if the best fit parameters were set by the algorithm/tree/neural network. For the purposes of examination, the limitation is interpreted to mean that building parameters are calculated according to the regression algorithm/tree/neural network. 
Claim 1, line 20 recites “the buildings with houses”. It is unclear how buildings can be “with” houses. It is unknown if this is meant to mean “buildings that are houses” or “buildings next to houses”. 
Claim 1, step g), page 2 of the claim recites “best fist”, which is assumed to be “best fit”. 
Claim 2, the claim recites “The method of generating design solutions according to claim 1”. However, claim 1 is not directed to this method, rather it is merely “A method implemented by a computer…” 
Claim 3 it is unclear why “(floorplan)” is included in parentheses. 
Claim 5 recites “allows for solutions not contemplated by the automated design system to be covered”. It is unclear how a design system can “contemplate” and how it can allow for solutions not “contemplated”. 
Claim 12, line 11, “…characteristics defined, that is, the one…”. It is unclear why the phrase “that is” is present.
Claim 12, lines 17-18 recites “(areas for each room and dimensions)” within parentheses. It is unclear why this phrase is in parentheses. 
Claim 13 recites “wherein the design base module allows architectural typologies to be digitalised and parametrised such that the design of each solution does not need to be encoded, for which purpose the design base module is provided with a drawing with a distribution of a typology which is automatically parameterized”. This limitation is nonsensical. It is unclear how the need to be encoded is related to being “digitalized and parametrized”. For the purposes of examination, the limitation is interpreted to mean that a graphical representation of the design is viewed.  
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an assistance module configured for receiving” in claim  12, “a design base module intended for receiving” in claim 13 and “a viewing module…intended for interacting” in claim 14. However, there is no corresponding structure in the specification for performing the claimed function
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They are replete with errors. Applicant is encouraged to thoroughly review the claim set, as issues may have been overlooked by the Examiner. Any application of prior art is the Examiner’s best interpretation of the unclear and indefinite claim language. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites “A system for generating architectural design solutions configured for carrying out the method of claim 1”, claim 15 recites “A computer program adapted to carry out the steps of the method according to claim 1” and claim 16 recites “A machine-readable storage device which comprises the computer program according to claim 15”.  These claims are in improper dependent form because they fail to incorporate all of the limitations of the claim to which they refer. For example, the system in claim 12 does not perform the method steps recited in claim 1, because "for carrying out" is not actually performing those steps. Similar reasoning is applied to claim 15 and 16. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 12 and its dependent claims 13 and 14 are drawn to a system for generating architectural design solutions, comprising various databases, “tables” and “modules”.  The system could be interpreted to comprise only software elements.  According to the current guidance, a system that qualifies as a patent eligible system under 35 USC 101 cannot consist only of software per se.  If the system consists only of software per se, the system is not a patent eligible under 35 USC 101. Because the instant claims could comprise software per se, the claims are being held as non-statutory under 35 USC 101.  
Dependent claim 15 is drawn to “A computer program adapted to carry out the steps of the method according to claim 1”.  According to the current guidance, a proper software program product that qualifies as a patent eligible process under 35 USC 101 must not be software per se.  Because the instant claims include software per se, the claims are being held as non-statutory under 35 USC 101.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Structural BIM Processes for Modular Multi-story Buildings in Design and Construction” (“Solnosky”) in view of “Regression-based building Energy Performance Assessment Using Building Information Model” (“Xu”).
Examiner’s Note: see rejection under 35 USC 112 b. In submitting an amendment, Applicant has neglected to delete the original version of the claim and has included it at the end of the amended version of the claim. It appears that Applicant had intended to merely delete the element numbers in parenthesis but has maintained the original language within step g). For the purposes of examination, the claim will be examined from line 1, through step g), with step g) as originally filed. In addition, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter. The claims present terms at random without proper introduction, description or explanation. Due to the lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter. 
Regarding claim 1, Solnosky teaches:
A method implemented by a computer for calculating the optimal space planning and generating the corresponding architectural design of a building making use of a building database, comprising a data structure contemplating the different interior distribution possibilities of the spatial units forming the building as well as the different possibilities of associating said units with one another by means of unit or house distribution possibility tables, and compatibility tables of the associations between them, whether horizontal associations, forming floors of a building, vertical associations, setting the compatibility between floors, or both (Note: Applicant is reminded that the preamble is given little to no patentable weight; Solnosky: Abstract), and wherein the method comprises the steps of: 

a) defining design criteria of the units, as well as parameters corresponding to the needs program thereof (Solnosky: page 205, “Design and Performance Criteria”, “Owner criteria”; page 206, “the design criteria for the different systems including modular at a large scale focus. Examples of these include: spatial impacts, performance, reliability and efficiency. Relationships between the systems need to be identified, including the modular characteristics and requirements”; page 208, “Look at the parameters in determining what material is
available and its associated limitations”); 

b) defining, based on a selection of a user, a set of parameters which define the typology and shape of the building (Solnosky: page 201, “building types such as residential, multi-family dwellings, educational, correctional and high-rise”); 

c) searching for the floors of a building in the vertical compatibility table which are as close as possible to the defined floor dimensions in regard to areas and distances, that is, those which deviate the least from the parameters introduced (this limitation is interpreted to mean that desired floor components are searched for; Solnosky: Table 3 “Develop concepts around:
x Overall layout arrangements, x Building, x Floor to floor dimensions”, “Consider selecting modular aspects”; page 205, “The more standardized, consistent and repetitious the dimensions are, the larger the number of components can be”; page 205, Table 2, “Continuity in vertical plane, x Connection of units”; page 207, “The optimum implementation of modular units and assemblies can be achieved by designing one of two ways: 1) highly serviced and more expensive parts of the building and 2) more regular and repeating features. Both of these reinforce careful consideration to the architecture and spatial planning of the building”); 

d) establishing the different relation possibilities between the selected floors of a building, obtaining vertical groups of floors of buildings each comprising a set of compatible houses (For the purposes of examination, it is assumed that buildings are made based on a compatible set of floors; Solnosky: page 204, “Grouping prefabricated structural systems by type”, “Panelized systems”, “Roof”, “Floor”, “Precast concrete”; page 206, “Modular definitions and the creation of groups to facilitate sub-assemblies are identified”; page 204, “Panelized systems are flat assemblies that often focus on wall, roof, and floor systems, whereas 3D modular systems are volume spaces that are often made up of panels”; page 207, “The optimum implementation of modular units and assemblies can be achieved by designing one of two ways: 1) highly serviced and more expensive parts of the building and 2) more regular and repeating features. Both of these reinforce careful consideration to the architecture and spatial planning of the building.”); 

e) filtering the design solutions that meet the design criteria introduced (Solnosky: page 207, “The remaining portion of early design, essentially is to postulate and holistically evaluate
alternative schemes for stick built and modular built aspects of the project, thus narrowing down to one solution. Possible material types and system configurations are identified and those not feasible are dropped. Major prefabrication details in terms of systems and sizes are isolated through early design routines and iterative parametric studies”, “For the non-modular based structural systems, designing evolves the concept(s) from a holistic level into a single solution that is optimized at the member level. Systems’ narrowing focuses around the
configurations, orientations, and patterns within the lateral, foundation, and gravity systems. As this process refines the solution, the more detailed the checks and models become”); 

f) selecting the buildings with houses that are as close as possible to the parameters and of the need program of the building set by the user (For the purposes of examination, the limitation is interpreted to mean that buildings are selected according to the needs of the user; Solnosky: page 206, “Planning centers on the start of a project and looks at the owner’s program and proceeds to define major requirements, which the design and construction team must meet. Following the program, major requirements and constraints that need to be met are then identified. Simultaneously, a project execution plan (PxP) needs to be decided upon. This leads to the development of initial requirements and their priorities from diverse perspectives such as spatial, functional and financial. Here is where the modular experience of the team needs to be evaluated to understand how to approach modular attributes. Additionally, the requirements and goals of the owner and teams need to be aligned and compared with what can be done from an off-site construction aspect”; page 207, “Once alternatives are chosen, constructability reviews, preliminary sequencing, and code reviews can be conducted to help select the best alternatives. These alternatives are then compared to the other systems to narrow down the ideas to the single best to be then fully designed. To conduct these concepts, Table 3 lists the major tasks and subtasks that impact modular ideas in planning and early design”); 


Solnosky does not teach but Xu does teach:
g) calculating the parameters which define the different floors of a building as well as the interior distribution of the houses and which best fist the parameters set by the user by means of regression algorithms, decision trees or neural networks applied to the selected building database (For the purposes of examination, the limitation is interpreted to mean that building parameters are calculated according to the regression algorithm/tree/neural network. Xu: Abstract, “Energy Performance Regression Model (FEPRM) that is capable of real time quantification of the building energy performance based on the form variation in a building information modeling (BIM) tool. FEPRM generates a set of models and simulations
based on the project specifiations and provides a seamless energy performance feedback to the designer for decision making during the conceptual design process using a regression-based model”; page 358, “FEPRM has a very simple user interface (Figure 1) that gets the project site dimension, target floor area, and maximum number of floors from the user to generate the random form data set”; Figure 1, “FEPRM user interface that collects project information from user”, “Max. Num. Floors”, “Target Floor Area”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Solnosky (directed to architectural design) with Xu (directed to regression algorithms for calculating parameters) and arrived at architectural design with regression algorithms for calculating parameters. One of ordinary skill in the art would have been motivated to make such a combination to “reduce energy use of buildings while keeping them functional and comfortable” (Xu: Abstract).

Regarding claim 2, Solnosky and Xu teach:
The method of generating design solutions according to claim 1, further comprising a step of generating a graphical representation or drawing of the design solution obtained and extracting a set of measurement parameters (note: the claims present terms at random without proper introduction, description or explanation. Due to the lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter See numerous rejections under 35 USC § 112; Solnosky: Figs. 1, 2).


Regarding claim 4, Solnosky and Xu teach:
The method implemented by a computer according to claim 2, further comprising the following steps: introducing a value for the system variables; and generating a new distribution, maintaining the initial topology (note: the claims present terms at random without proper introduction, description or explanation. Due to the lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter. See numerous rejections under 35 USC § 112; Solnosky: page 213, “These areas need looked at, at different project phases as a process often changes as the design becomes clearer and more evolved”; Table 5, “Layout of the structure”, “Items to layout and coordinate”, “Layout in the proper sequence the: x Structural elements x Components x Assemblies”; Table 3, “Overall layout arrangments”).

Regarding claim 5, Solnosky and Xu teach:
The method implemented by a computer according to claim 1, further comprising a step of modifying valid design solutions generated by the user by means of drawing editing tools which allows for solutions not contemplated by the automated design system to be covered (note: the claims present terms at random without proper introduction, description or explanation. Due to the lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter. See numerous rejections under 35 USC § 112; Solnosky: page 211, “Specific sets of shop drawings and/or 3D BIM models are required for each phase and station for accurate and efficient assembly”; page 213, “These areas need looked at, at different project phases as a process often changes as the design becomes clearer and more evolved”; page 209, “The design process is fairly standard with just different criteria and requirements. Typically
it follows: analyze, design, coordinate, modify, and repeat till a final solution converges”).

Regarding claim 6, Solnosky and Xu teach:
The method implemented by a computer according to claim 5, further comprising a step of feeding back into the design base module the variants generated in the step of modifying valid solutions in order to expand the possible solution database with the designs made by users (note: the claims present terms at random without proper introduction, description or explanation. Due to the lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter. See numerous rejections under 35 USC § 112; Solnosky: page 207, “essentially is to postulate and holistically evaluate alternative schemes for stick built and modular built aspects of the project, thus narrowing down to one solution. Possible material types and system configurations are identified and those not feasible are dropped. Major prefabrication details in terms of systems and sizes are isolated through early design routines and iterative parametric studies. The optimum implementation of modular units and assemblies can be achieved by designing one of two ways: 1) highly serviced and more expensive parts of the building and 2) more regular and repeating features. Both of these reinforce careful consideration to the architecture and spatial planning of the building. The studies on modules will be given to the owner to determine if they support these ideas and their associated details”; page 207, “The remaining portion of early design, essentially is to postulate and holistically evaluate alternative schemes for stick built and modular built aspects of the project, thus narrowing down to one solution. Possible material types and system configurations are identified and those not feasible are dropped. Major prefabrication details in terms of systems and sizes are isolated through early design routines and iterative parametric studies”, “For the non-modular based structural systems, designing evolves the concept(s) from a holistic level into a single solution that is optimized at the member level. Systems’ narrowing focuses around the configurations, orientations, and patterns within the lateral, foundation, and gravity systems. As this process refines the solution, the more detailed the checks and models become”).

Regarding claim 7, Solnosky and Xu teach:
The method implemented by a computer according to claim 1, comprising an additional step of calculating the estimate resulting from the construction of the design solutions obtained by means of applying previously stored data on prices of each item on the measurement resulting from each entity generated (note: the claims present terms at random without proper introduction, description or explanation. Due to the lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter. See numerous rejections under 35 USC § 112; Solnosky: Table 2, “Cost”; page 206, “Next is the development of site, schedule, and cost constraints”).

Regarding claim 8, Solnosky and Xu teach:
The method implemented by a computer according to claim 1, further comprising a step of calculating the energy efficiency of the resulting building by means of an environmental calculation engine (note: the claims present terms at random without proper introduction, description or explanation. Due to the lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter. See numerous rejections under 35 USC § 112; Xu: Abstract, “Energy Performance Regression Model (FEPRM)”; page 358, “Using the regression model, the designer can have a seamless and instant feedback on the energy performance of the model, while modifying the building form”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Solnosky (directed to architectural design) with Xu (directed to calculating energy efficiency) and arrived at architectural design with calculating energy efficiency. One of ordinary skill in the art would have been motivated to make such a combination to “reduce energy use of buildings while keeping them functional and comfortable” (Xu: Abstract).

Regarding claim 9, Solnosky and Xu teach:
The method implemented by a computer according to claim 1, further comprising a step of exporting the valid design solutions generated to a BIM environment (note: the claims present terms at random without proper introduction, description or explanation. Due to the lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter. See numerous rejections under 35 USC § 112; Solnosky: page 211, “BIM is moving into the field permitting direct usage of the models at the site. During this entire process, BIM and other advanced technologies can be implemented to speed and refine the process”).

Regarding claim 10, Solnosky and Xu teach:
The method implemented by a computer according to claim 8, further comprising the steps of: applying a calculation algorithm that receives a set of environmental data and data on the surroundings from the administrator of the system and calculates the energy consumption for a design solution, modifying the position and composition of some previously determined constructive elements without altering the definition of the design generated to minimise energy consumption (note: the claims present terms at random without proper introduction, description or explanation. Due to the lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter. See numerous rejections under 35 USC § 112; Xu: Abstract, “Energy Performance Regression Model (FEPRM)”; page 358, “Using the regression model, the designer can have a seamless and instant feedback on the energy performance of the model, while modifying the building form”).
 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Solnosky (directed to architectural design) with Xu (directed to calculating energy efficiency) and arrived at architectural design with calculating energy efficiency. One of ordinary skill in the art would have been motivated to make such a combination to “reduce energy use of buildings while keeping them functional and comfortable” (Xu: Abstract).

Regarding claim 11, Solnosky and Xu teach:
The method implemented by a computer according to claim 1, further comprising the steps of: receiving data on the definition of an empty lot and a set of data of the surroundings provided by the administrator of the system; obtaining the optimal architectural arrangement for the lot and the data on its surroundings introduced, the optimal architectural arrangement being that which maximises or minimises previously defined optimisation criteria (note: the claims present terms at random without proper introduction, description or explanation. Due to the lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter. See numerous rejections under 35 USC § 112; Solnosky: For the non-modular based structural systems, designing evolves the concept(s) from a holistic level into a single solution that is optimized at the member level. Systems’ narrowing focuses around the configurations, orientations, and patterns within the lateral, foundation, and gravity systems. As this
process refines the solution, the more detailed the checks and models become”; page 207, “Once alternatives are chosen, constructability reviews, preliminary sequencing, and code
reviews can be conducted to help select the best alternatives. These alternatives are then compared to the other systems to narrow down the ideas to the single best to be then fully designed”).

Regarding claim 15, Solnosky and Xu teach:
A computer program adapted to carry out the steps of the method according to claim 1 (Solnosky: Figs 1-2; page 211, “BIM is moving into the field permitting direct usage of the models at the site. During this entire process, BIM and other advanced technologies can be implemented to speed and refine the process”).

Regarding claim 16, Solnosky and Xu teach:
A machine-readable storage device which comprises the computer program according to claim 15 (Solnosky: Figs 1-2; page 211, “BIM is moving into the field permitting direct usage of the models at the site. During this entire process, BIM and other advanced technologies can be implemented to speed and refine the process”).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Structural BIM Processes for Modular Multi-story Buildings in Design and Construction” (“Solnosky”) in view of “Regression-based building Energy Performance Assessment Using Building Information Model” (“Xu”), further in view of “Integrating rules of modular coordination to improve model authoring in BIM” (“Singh).
Regarding claim 3, Solnosky and Xu do not teach but Singh does teach:
The method implemented by a computer according to claim 2, further comprising a step of parametrising an architectural typology from a drawing of the distribution thereof, maintaining the same original topology or spatial hierarchy of the architectural type introduced, but in which the dimensions are variable, following the steps of: providing the drawing to be parametrised with the distribution of the typology (floorplan); identifying the division lines which demarcate the rooms; grouping the divisions by classifying them based on their orientation and type; extracting a grid with axes coinciding with the coordinates or parameters of the groups of lines; converting these parameters into system variables (note: the claims present terms at random without proper introduction, description or explanation. Due to the lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter. See numerous rejections under 35 USC § 112; Singh: Figs. 3, 4, 7, 9, 11).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Solnosky and Xu (directed to architectural design) with Singh (directed to a grid) and arrived at architectural design with a grid. One of ordinary skill in the art would have been motivated to make such a combination to “assist the user during the modelling process” (Singh: Abstract).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over “Structural BIM Processes for Modular Multi-story Buildings in Design and Construction” (“Solnosky”) in view of “Regression-based building Energy Performance Assessment Using Building Information Model” (“Xu”), further in view of  “BIM adoption and implementation for architectural practices” (“Arayici”).
Regarding claim 12,Solnosky teaches:
A system for generating architectural design solutions configured for carrying out the method of claim 1 (Solnosky: Abstract), comprising: 

a building floor table which stores the horizontal compatibility possibilities of the houses; a compatible floor table which stores the different vertical compatibility possibilities between the different floors of a building; and an assistance module configured for receiving a set of parameters of the building, searching for the floors of a building which are as close as possible to the floor dimensions and characteristics defined, that is, the one that deviates the least from the parameters introduced, establishing the possible associations between the selected floors of a building with respect to one another, obtaining vertical groups of floors of buildings each comprising a set of compatible houses, selecting the buildings with houses that are as close as possible to the parameters set by the user (note: the claims present terms at random without proper introduction, description or explanation. Due to the lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter. See numerous rejections under 35 USC § 112; Solnosky: page 201, “building types such as residential, multi-family dwellings, educational, correctional and high-rise”; Table 3 “Develop concepts around:
x Overall layout arrangements, x Building, x Floor to floor dimensions”, “Consider selecting modular aspects”; page 205, “The more standardized, consistent and repetitious the dimensions are, the larger the number of components can be”; page 205, Table 2, “Continuity in vertical plane, x Connection of units”; page 207, “The optimum implementation of modular units and assemblies can be achieved by designing one of two ways: 1) highly serviced and more expensive parts of the building and 2) more regular and repeating features. Both of these reinforce careful consideration to the architecture and spatial planning of the building”
page 204, “Grouping prefabricated structural systems by type”, “Panelized systems”, “Roof”, “Floor”, “Precast concrete”; page 206, “Modular definitions and the creation of groups to facilitate sub-assemblies are identified”; page 204, “Panelized systems are flat assemblies that often focus on wall, roof, and floor systems, whereas 3D modular systems are volume spaces that are often made up of panels”; page 207, “The optimum implementation of modular units and assemblies can be achieved by designing one of two ways: 1) highly serviced and more expensive parts of the building and 2) more regular and repeating features. Both of these reinforce careful consideration to the architecture and spatial planning of the building”),

Solnosky does not teach but Xu does teach:
calculating the dimensions and parameters of the floors of the building and of the houses with the aim of finding the architectural solution which best fits the parameters (areas for each room and dimensions) set by the user by means of the sequenced application of regression algorithms, decision trees or neural networks (For the purposes of examination, the limitation is interpreted to mean that building parameters are calculated according to the regression algorithm/tree/neural network; Xu: Abstract, “Energy Performance Regression Model (FEPRM) that is capable of real time quantification of the building energy performance based on the form variation in a building information modeling (BIM) tool. FEPRM generates a set of models and simulations based on the project specifiations and provides a seamless energy performance feedback to the designer for decision making during the conceptual design process using a regression-based model”; page 358, “FEPRM has a very simple user interface (Figure 1) that gets the project site dimension, target floor area, and maximum number of floors from the user to generate the random form data set”; Figure 1, “FEPRM user interface that collects project information from user”, “Max. Num. Floors”, “Target Floor Area”)

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Solnosky (directed to architectural design) with Xu (directed to regression algorithms for calculating parameters) and arrived at architectural design with regression algorithms for calculating parameters. One of ordinary skill in the art would have been motivated to make such a combination to “reduce energy use of buildings while keeping them functional and comfortable” (Xu: Abstract).

Solnosky and Xu do not teach but Arayici does teach:
a building database which stores a set of typologies of buildings; a house table which stores a set of typologies of houses (note: the claims present terms at random without proper introduction, description or explanation. Due to the lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter. See numerous rejections under 35 USC § 112; Arayici: page 23, “knowledge database as it stores information
centrally and facilitates search via some criteria such as house types, materials
used, code for sustainable home rating, client, etc.”; pages 11-12, “Multiple house types should be inserted into a BIM adoption for architectural practices single site model”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Solnosky and Xu (directed to architectural design) with Arayici (directed to housing/building databases) and arrived at architectural design with housing/building databases. One of ordinary skill in the art would have been motivated to make such a combination for “successful BIM implementation” (Arayici: Conclusion).

Regarding claim 13, Solnosky, Xu and Arayici teach:
The system for generating architectural design solutions according to claim 12, further comprising a design base module, intended for receiving the parameters which completely define the valid design solution of the assistance module and generating a graphical representation of said design solution and extracting a set of measurement parameters of said design solution, wherein the design base module allows architectural typologies to be digitalised and parametrised such that the design of each solution does not need to be encoded, for which purpose the design base module is provided with a drawing with a distribution of a typology which is automatically parameterized (note: the claims present terms at random without proper introduction, description or explanation. Due to the lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter. See numerous rejections under 35 USC § 112; Solnosky: Figs. 1, 2).

Regarding claim 14, Solnosky, Xu and Arayici teach:
The system for generating architectural design solutions according to claim 12, further comprising a viewing module connected with the assistance module and the design base module and intended for interacting with the user and configured for receiving data from the user and showing data of the assistance module and of the design base module to the user ((note: the claims present terms at random without proper introduction, description or explanation. Due to the lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter. See numerous rejections under 35 USC § 112; Solnosky: page 211, “Additional support the processes may give are in helping to understand how users may interact with the software, when they would use it, and what they need to conduct work in the software”).




Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
US 2019/0354075: relates generally to a building information model (BIM) and more particularly to forming a BIM by integrating component files for components in the building with building information.
US 10452790: relates generally to buildings, and, more specifically to computer-based techniques for evaluating the energy demand of different building massing options.
US 9213785: methods for facilitating architecture design and, in particular, to computer systems and methods for providing for component-based architecture design.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148